The application of Bud Nelson to be let to bail alleges, in substance, that he is unlawfully restrained of his liberty and detained by H.M. Frease, sheriff of Osage county, in the county jail at Pawhuska, and is so held in custody by virtue of a certain commitment issued by the county judge of Osage county upon the charge that he, on April 1, 1916, did kill and murder one John Kennedy; petitioner having waived a preliminary examination upon said charge. Then follows a recital of the facts and circumstances in connection with the homicide tending to show that petitioner acted in his necessary self-defense, and praying that he be admitted to bail and his bond be fixed in a reasonable amount. On the day the petition was filed the Attorney General filed a motion to dismiss the application on the ground that the same had not been presented to the district court or judge of Osage county before being filed in this court as required by the rules of this court. *Page 81 
For the reasons therein stated, the motion to dismiss is sustained.